Citation Nr: 0619570	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for right foot disability, 
currently rated as 20 percent disabling.

Entitlement to an increased rating for left foot disability, 
currently rated as 20 percent disabling.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1970 
and from June 1972 to February 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Buffalo, New York.

The issues of entitlement to an increased rating for right 
foot disability and entitlement to an increased rating for 
left foot disability are decided herein while the other 
matter on appeal is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's right foot disability is more than 
moderately severe.

2.  The veteran's left foot disability is no more than 
moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right foot disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5284 (2005).

2.  The criteria for a rating in excess of 20 percent for 
left foot disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5284 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the statement of the case, 
supplemental statement of the case, and a July 2001 letter 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted for either of the 
disabilities.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
notice with respect to that element of the claims was no more 
than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

In the case at hand, the Board notes that the veteran was 
provided a VCAA letter prior to the initial adjudication of 
the claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Factual Background

The report of a July 2000 VA examination notes that the 
veteran complained of tender and unstable feet.  Examination 
of the ankles showed no dorsiflexion ability and 40 degrees, 
bilaterally, of plantar flexion.  Inversion of the heels was 
zero degrees and eversion was 10 degrees.  Supination of the 
forefoot was 35 degrees and pronation was 15 degrees.  There 
was slight thickening at the insertion of both Achilles 
tendons, but there was neither tenderness nor any other 
abnormality.  X-ray studies were negative for each ankle.  

The report of an August 2001 VA exam notes the veteran's 
complaints of bilateral heel pain and tenderness in his 
Achilles tendons.  Physical exam revealed marked tenderness 
to palpation of the Achilles tendon and the calcaneous.  The 
veteran was able to heel and toe walk despite significant 
pain.  He walked favoring his left side.  There was also 
significant tenderness on palpation of the right ankle.  
Dorsiflexion was 40 degrees and plantar flexion was 50 
degrees bilaterally.  The assessment was bilateral calcaneal 
exostosis with bilateral Achilles tendonitis, without 
bursitis.  X-ray studies of the ankles were negative.  

A June 2005 VA exam report notes the veteran's complaints of 
severe pain and tenderness in both heels and Achilles 
tendons.  He stated that his ankles feel tight and he feels 
like he is walking on eggshells.  He had complaints of pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
did not have any swelling, heat, or redness.  He had a great 
amount of difficulty standing and walking.  He does not have 
any flare-up of foot or ankle pain.  He does not use any 
assistive devices.  He had excision of calcaneal bone spurs, 
bilaterally, in 1973.  He is able to attend to his activities 
of daily living without assistance but can only walk short 
distances.  He is able to walk the stairs within his home.  

On exam the veteran complained of severe pain on palpation at 
the base of each Achilles.  Range of motion of the ankles was 
10 degrees of dorsiflexion, bilaterally, and 35 degrees of 
plantar flexion, bilaterally.  He complained of cramping in 
the Achilles tendon with plantar flexion of the right and 
left feet.  He was unable to repeat range of motion testing 
due to increased pain and cramping.  He was moderately 
unstable on his feet when he first stood up, due to the pain.  
His gait was fairly wide based and he appeared to be in pain.  
He was unable to tandem toe and heel walk or raise on his 
toes or heels due to increased pain.  He has no obvious 
deformity of the feet or ankles such as hammer toe or high 
arch.  The diagnoses were normal bilateral foot exam, normal 
bilateral ankle exam, and bilateral Achilles tendonitis 
causing moderately severe pain with motion of the feet.  The 
examiner opined that the veteran could do sedentary type work 
that did not involve walking or standing for long periods of 
time.  

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  


Analysis

The veteran's right foot disability and left foot disability 
are each currently rated as 20 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code 5284, which provides for a 
10 percent rating for a moderate foot injury.  A 20 percent 
rating is warranted for a moderately severe foot injury and a 
30 percent rating is warranted for a severe foot injury.  

The medical evidence of record shows that the veteran has 
somewhat limited plantar flexion and dorsiflexion, 
bilaterally.  The veteran complained of pain at the base of 
each Achilles tendon with plantar flexion, bilaterally, and 
he was unable to repeat the range of motion testing due to 
increased pain and cramping.  His gait was wide based and he 
was moderately unstable on his feet when he first stood up.  
He appeared to be in pain.  The examiner stated that the 
veteran had bilateral Achilles tendonitis which caused 
moderately severe pain with motion of the feet.  The 
additional functional impairment on repeated use, during 
flare-ups, or due to incoordination or weakness additionally 
serves to classify the disability of the feet as moderately 
severe.  When viewed as a whole, the limitation of motion, 
muscle weakness, pain and foot anomalies experienced by the 
veteran more closely approximates moderately severe 
impairment, as represented by the current 20 percent 
evaluation, than severe impairment.  

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  The veteran does not have flatfoot, 
bilateral weak foot, claw foot, or malunion of the tarsal or 
metatarsal bones.  

In reaching this decision, the Board has also considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable to either claim.  


ORDER

Entitlement to an increased rating for right foot disability 
is denied.

Entitlement to an increased rating for left foot disability 
is denied.


REMAND

Although the Board, in the May 2005 remand, requested a VA 
examination in order to determine the current severity of the 
veteran's left knee disability, the June 2005 VA examination 
report is not adequate for rating purposes because it does 
not address all pertinent disability factors set forth in 
38 C.F.R. §§ 4.40, 4.45 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
service-connected disability of the left 
knee.  The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal based on a de novo review of the 
record.  In readjudicating the claim for 
a higher initial rating for left knee 
disability, the RO or the AMC should 
consider whether separate ratings are 
warranted on the basis of limitation of 
flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 
5261).  See VAOPGCPREC 9-2004 (September 
17, 2004).  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


